 



Exhibit 10.1
AMENDED AND RESTATED TAX SHARING AGREEMENT
BETWEEN
TRANSOCEAN HOLDINGS INC.
AND
TODCO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. Definition of Terms
    4  
 
       
SECTION 2. Allocation of Income Tax Liabilities.
    8  
 
       
2.1 Federal Income Taxes.
    8  
2.2 State Income Taxes.
    9  
2.3 Foreign Income Taxes.
    10  
2.4 Other Taxes.
    11  
2.5 Special Rules.
    11  
2.6 Tax Payments and Intercompany Billings.
    13  
 
       
SECTION 3. Preparation and Filing of Tax Returns.
    13  
 
       
3.1 Combined Returns and Consolidated Returns.
    13  
3.2 Separate Returns and Other Returns.
    13  
3.3 Special Rules Relating to the Preparation of Tax Returns.
    15  
 
       
SECTION 4. Tax Benefits, Refunds, and Carrybacks.
    16  
 
       
4.1 Compensation by Holdings for TODCO’s Post-IPO Tax Assets.
    16  
4.2 Compensation by TODCO for Pre-IPO Tax Assets.
    16  
4.3 Claims for Refund from Carrybacks.
    20  
4.4 Tax Benefits Resulting from Exercise of Stock Options.
    20  
 
       
SECTION 5. Tax Payments and Intercompany Billings.
    21  
 
       
5.1 Consolidated and Combined Returns.
    21  
5.2 Payment of Refunds, Tax Benefits, and Tax Assets.
    21  
5.3 Initial Determinations and Subsequent Adjustments.
    22  
5.4 Indemnification Payments.
    23  
5.5 Payments by or to Other Members of the Groups.
    23  
5.6 Interest.
    24  
5.7 Tax Consequences of Payments.
    24  
5.8 Subordination Agreement.
    24  
 
       
SECTION 6. Assistance and Cooperation.
    24  
 
       
SECTION 7. Tax Records.
    24  
 
       
7.1 Retention of Tax Records.
    24  
7.2 Access to Tax Records.
    24  
 
       
SECTION 8. Tax Contests.
    25  
 
       
8.1 Notices.
    25  
8.2 Control of Tax Contests.
    25  
8.3 Cooperation.
    25  
 
       
SECTION 9. Restriction on Certain Post-IPO Actions of TODCO.
    25  

-1-



--------------------------------------------------------------------------------



 



         
SECTION 10. General Provisions.
    26  
 
       
10.1 Survival of Obligations.
    26  
10.2 Expenses.
    26  
10.3 Breach of Agreement.
    26  
10.4 Disputes.
    26  
10.5 Notices.
    26  
10.6 Counterparts.
    27  
10.7 Binding Effect; Assignment.
    27  
10.8 Severability.
    27  
10.9 Amendment.
    27  
10.10 Effective Time.
    27  
10.11 Change in Law.
    27  
10.12 Authorization, Etc.
    27  
10.13 No Third Party Beneficiaries.
    28  
 
       
SCHEDULE 1.1 Applicable Discount Rates
    30  
 
       
SCHEDULE 1.2 TODCO Tax Group
    31  
 
       
SCHEDULE 1.3 Transocean Tax Group
    32  
 
       
SCHEDULE 4.4 Transocean Stock Options
    35  
 
       
APPENDIX A Examples Illustrating the Application of Section 4
    36  

-2-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TAX SHARING AGREEMENT
          THIS AMENDED AND RESTATED TAX SHARING AGREEMENT (this “Agreement”) is
entered into as of November ___, 2006 but effective as of February 4, 2004,
between Transocean Holdings Inc., a Delaware corporation (“Holdings”), and TODCO
(formerly named R&B Falcon Corporation), a Delaware corporation. Capitalized
terms used in this Agreement are defined herein. Unless otherwise indicated, all
“Section” references in this Agreement are to sections of this Agreement.
RECITALS
          WHEREAS, from January 31, 2001 through February 3, 2004, TODCO was a
direct wholly owned subsidiary of Holdings, which in turn was a direct wholly
owned subsidiary of Transocean Inc., a company organized under the laws of the
Cayman Islands (“Transocean”); and
          WHEREAS, on February 4, 2004, the following events occurred in the
following order:

  •   each outstanding share of TODCO common stock, TODCO’s sole class of stock,
was converted into a share of TODCO Class B common stock, all of which were then
owned by Holdings; and     •   the parties hereto entered into that certain Tax
Sharing Agreement, dated February 4, 2004 (the “Original Tax Sharing Agreement”)
in order to provide for and agree upon the allocation between the parties of
liabilities for Taxes arising prior to, as a result of, and subsequent to an
initial public offering of the TODCO Class A common stock (the “IPO”), and to
provide for and agree upon other matters relating to Taxes; and     •   TODCO
acquired all of its outstanding debt held by Transocean and Holdings in exchange
for newly issued shares of TODCO Class B common stock, and as a result of such
exchange TODCO ceased to be a member of the Holdings Consolidated Group, and    
•   TODCO distributed pro rata to Holdings and Transocean shares of its Class B
common stock; and

          WHEREAS, on February 10, 2004, Holdings sold a portion of its shares
of TODCO Class B common stock, which were immediately converted into shares of
TODCO Class A common stock, in the IPO; and
          WHEREAS, on September 21, 2004, Holdings sold the remainder of its
shares of TODCO Class B common stock and Transocean sold a portion of its shares
of TODCO Class B common stock, which in each case were immediately converted
into shares of TODCO Class A common stock, in a secondary public offering; and

-3-



--------------------------------------------------------------------------------



 



          WHEREAS, through secondary public offerings effected on December 22,
2004 and May 18, 2005 and a sale pursuant to Rule 144 of the Securities Act of
1933, Transocean sold the remainder of its shares of TODCO Class B common stock,
which in each case were immediately converted into shares of TODCO Class A
common stock upon each sale; and
          WHEREAS, in 2005, a dispute arose among Transocean, Holdings, and
TODCO regarding the Original Tax Sharing Agreement; and
          WHEREAS, TODCO and Holdings desire to amend and restate the Original
Tax Sharing Agreement in its entirety as set forth herein in order to clarify
certain matters therein.
          NOW, THEREFORE, in consideration of the foregoing and the covenants
and agreements set forth below, the parties hereto agree as follows:
          SECTION 1. Definition of Terms. For purposes of this Agreement
(including the recitals hereof), the following terms have the following
meanings:
          “Agreement” means this Amended and Restated Tax Sharing Agreement,
which for the avoidance of doubt shall be treated as the Tax Sharing Agreement
referred to in the Master Separation Agreement and other Ancillary Agreements
(as defined in the Master Separation Agreement).
          “Applicable Discount Rate” means, with respect to any year, the
fraction designated in Schedule 1.1.
          “Carryback” means any net operating loss, net capital loss, tax credit
or other similar Tax Item which may or must be carried from one Tax Year to a
prior Tax Year under applicable Tax Law.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, or any successor law.
          “Combined Return” means any State or Foreign Income Tax Return which
is filed by one or more members of the Transocean Tax Group and which includes,
to any extent, one or more members of the TODCO Tax Group or in which income,
deductions, or credits of any member of the Transocean Tax Group may be combined
with, or offset against, income, deductions, or credits of any member of the
TODCO Tax Group.
          “Combined Year” means, with respect to any State Income Tax or Foreign
Income Tax, as applicable, any Tax Year for which a Combined Return is filed;
provided, however, that Combined Year means only that portion of such Tax Year
in which one or more members of the TODCO Tax Group are included in the Combined
Return.
          “Company” means Holdings or TODCO or one of their Subsidiaries, as the
context requires.

-4-



--------------------------------------------------------------------------------



 



          “Consolidated Return” means any Federal Income Tax Return which is
filed on a consolidated basis by Holdings (or any other member of the Transocean
Tax Group), as common parent, and its eligible Subsidiaries (as determined under
Section 1504(a) of the Code or any successor provision) and which includes, to
any extent, TODCO and its eligible Subsidiaries (as determined under Section
1504(a) of the Code or any successor provision).
          “Consolidated Year” means, with respect to any Federal Income Tax, any
Tax Year for which a Consolidated Return is filed; provided, however, that
Consolidated Year means only that portion of such Tax Year in which TODCO and
its eligible Subsidiaries are included in the Consolidated Return.
          “Deconsolidation Date” means February 4, 2004.
          “Effective Date” means February 4, 2004.
          “Federal Income Tax” means any Income Tax imposed by the United States
federal government (including, without limitation, the Taxes imposed by
Sections 11, 55, 59A and 1201(a) of the Code).
          “Federal Income Tax Return” means any report of Federal Income Taxes
due, any claims for refund of Federal Income Taxes paid, any information return
with respect to Federal Income Taxes, or any other similar report, statement,
declaration, or document required to be filed under U.S. federal income Tax Law,
including any attachments, exhibits, or other materials submitted with any of
the foregoing, and including any amendments or supplements to any of the
foregoing.
          “Foreign Country” means any country other than the United States.
          “Foreign Income Tax” means any Income Tax imposed by any Foreign
Country or any possession of the United States or by any political subdivision
of any Foreign Country or possession of the United States.
          “Group” means the Transocean Tax Group or the TODCO Tax Group, as the
context requires.
          “Holdings” has the meaning set forth in the recital hereto.
          ”Holdings Consolidated Group” means Holdings and its eligible
Subsidiaries (as determined under Section 1504(a) of the Code or any successor
provision) that file a Federal Income Tax Return on a consolidated basis.
          “Income Tax” means all Taxes (i) based upon, measured by, or
calculated with respect to, net income, net profits or deemed net profits
(including, without limitation, any capital gains Tax, minimum Tax based upon,
measured by, or calculated with respect to, net income, net profits or deemed
net profits, any Tax on items of Tax preference and depreciation recapture or
clawback, but not including sales, use, real or personal property, gross or net
receipts, gross profits, transfer and similar Taxes), (ii)

-5-



--------------------------------------------------------------------------------



 



imposed by a Foreign Country which qualifies under Section 903 of the Code or
(iii) based upon, measured by, or calculated with respect to multiple bases
(including, but not limited to, corporate franchise and occupation Taxes) if
such Tax may be based upon, measured by, or calculated with respect to one or
more bases described in clause (i) above. Notwithstanding the above, the Taxes
described in clause (iii) shall be considered Income Taxes only to the extent
that such Taxes exceed the hypothetical amount of such Taxes that would have
been imposed had all of the bases described in clause (i) on which such Taxes
are based, measured, or calculated been equal to zero.
          “IPO” has the meaning set forth in the recital hereto.
          “IPO Closing Date” means February 10, 2004.
          “Master Separation Agreement” means the Master Separation Agreement
dated February 4, 2004 among Transocean, Transocean Holdings and TODCO
          “Other Return” means any Tax Return which is not a Federal, State, or
Foreign Income Tax Return.
          “Other Tax” means any Tax that is not an Income Tax.
          “Payment Date” means (x) with respect to any Consolidated Return, the
due date for any required installment of estimated taxes determined under Code
Section 6655, the due date (determined without regard to extensions) for filing
the return determined under Code Section 6072, and the date the return is filed,
and (y) with respect to any Combined Return, Separate Return, or Other Return
the corresponding dates determined under the applicable Tax Law.
          “Post-IPO Tax Asset” means a Tax Asset created after the IPO Closing
Date as determined under the principles of Section 4.2(b) of this Agreement.
          “Pre-IPO Tax Asset” means a Tax Asset created on or before the IPO
Closing Date as determined under the principles of Section 4.2(b) of this
Agreement or any deduction to the extent treated as a Pre-IPO Tax Asset by
reason of Section 4.4 of this Agreement.
          “Separate Return” means any Federal, State, or Foreign Income Tax
Return which is not a Consolidated Return or Combined Return.
          “Separate Return Year” means, with respect to any Federal Income Tax,
State Income Tax or Foreign Income Tax, as applicable, a Tax Year or portion
thereof which is not a Consolidated Year or Combined Year.
          “State Income Tax” means any Income Tax imposed by any State of the
United States or by any political subdivision of any such State.
          “Straddle Period” means any Tax Year beginning on or before the IPO
Closing Date and ending after the IPO Closing Date.

-6-



--------------------------------------------------------------------------------



 



          “Subsidiary” means any entity that directly or indirectly is
“controlled” by the person or entity in question. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities, by contract or otherwise.
          “Tax” or “Taxes” means any income, gross income, gross receipts,
profits, capital stock, franchise, withholding, payroll, social security,
workers compensation, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.
          “Tax Asset” means any Tax Item that could reduce a Tax, including a
net operating loss, net capital loss, loss deferred under Section 267(f) of the
Code, investment tax credit, foreign tax credit, charitable deduction or credit
related to alternative minimum tax or any other Tax credit, but does not include
the tax basis of any asset.
          “Tax Authority” means, with respect to any Tax, the governmental
entity or political subdivision, agency, commission or authority thereof that
imposes such Tax, and the agency, commission or authority (if any) charged with
the assessment, determination or collection of such Tax for such entity or
subdivision.
          “Tax Benefit” means a reduction in the Tax liability of a taxpayer as
reflected in its Tax Return.
          “Tax Contest” means an audit, review, examination, or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes of any member of either Group (including any administrative
or judicial review of any claim for refund).
          “Tax Item” means, with respect to any Income Tax, any item of income,
gain, loss, deduction, credit or other attribute that may have the effect of
increasing or decreasing any Tax.
          “Tax Law” means the law of any governmental entity or political
subdivision thereof, and any controlling judicial or administrative
interpretations of such law, relating to any Tax.
          “Tax Records” means Tax Returns, Tax Return work papers, documentation
relating to any Tax Contests, and any other books of account or records required
to be maintained under applicable Tax Laws (including but not limited to
Section 6001 of the Code) or under any record retention agreement with any Tax
Authority.
          “Tax Return” means any report of Taxes due, any claims for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document required to be filed under any
applicable Tax Law,

-7-



--------------------------------------------------------------------------------



 



including any attachments, exhibits, or other materials submitted with any of
the foregoing, and including any amendments or supplements to any of the
foregoing.
          “Tax Year” means, with respect to any Tax, the year, or shorter
period, if applicable, for which the Tax is reported as provided under
applicable Tax Law.
          “TODCO” has the meaning set forth in the recital hereto.
          “TODCO Business” has the meaning set forth in the Master Separation
Agreement.
          “TODCO Tax Group” means TODCO and all persons that are Subsidiaries of
TODCO immediately after the IPO Closing Date, including without limitation the
Subsidiaries set forth in Schedule 1.2 and persons that become Subsidiaries of
TODCO thereafter. If the Transocean Tax Group transfers any part of the TODCO
Business (including any Subsidiary) to the TODCO Tax Group, or the TODCO Tax
Group transfers any part of the Transocean Business (including any Subsidiary)
to the Transocean Tax Group, after the IPO Closing Date in a transaction
contemplated by Sections 2.7 and 2.8 of the Master Separation Agreement, such
transfer will be deemed to have occurred immediately before the IPO Closing
Date.
          “Transocean” has the meaning set forth in the recital hereto.
          “Transocean Business” has the meaning set forth in the Master
Separation Agreement.
          “Transocean Tax Group” means Transocean and all persons that are
Subsidiaries of Transocean, other than members of the TODCO Tax Group,
immediately after the IPO Closing Date, including without limitation the
Subsidiaries set forth in Schedule 1.3 and persons that become Subsidiaries of
Transocean thereafter. If the Transocean Tax Group transfers any part of the
TODCO Business (including any Subsidiary) to the TODCO Tax Group, or the TODCO
Tax Group transfers any part of the Transocean Business (including any
Subsidiary) to the Transocean Tax Group, after the IPO Closing Date in a
transaction contemplated by Article II of the Master Separation Agreement, such
transfer will be deemed to have occurred immediately before the IPO Closing
Date.
          “Treasury Regulations” means the regulations promulgated from time to
time under the Code as in effect for the relevant Tax Year.
          SECTION 2. Allocation of Income Tax Liabilities.
          2.1 Federal Income Taxes. Except as provided in Section 2.5, liability
for Federal Income Taxes shall be allocated as follows:
               (a) Consolidated Years.

-8-



--------------------------------------------------------------------------------



 



                    (i) Except as provided in Section 2.1(a)(ii), for each
Consolidated Year, TODCO shall be liable for and pay to Holdings an amount equal
to the Federal Income Taxes attributable to the TODCO Tax Group. Such amount
shall be determined as if TODCO and its eligible Subsidiaries were not required
to join and did not join in the filing of the Consolidated Return for that
Consolidated Year but instead filed their own consolidated Federal Income Tax
Return on which TODCO’s tax liability was calculated pursuant to Treasury
Regulations Section 1.1552-1(a)(2)(ii).
                    (ii) TODCO shall not be liable for any Federal Income Taxes
attributable to the TODCO Tax Group (x) for any Consolidated Year which ends on
or before the IPO Closing Date or (y) in the case of a Consolidated Year which
is a Straddle Period, for the portion thereof which ends on the IPO Closing
Date.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all Federal Income Taxes for all Consolidated Years other than amounts for
which TODCO is liable pursuant to this Section 2.1(a).
               (b) Separate Return Years.
                    (i) Except as provided in Section 2.1(b)(ii), TODCO shall be
liable for all Federal Income Taxes imposed on members of the TODCO Tax Group
with respect to all Separate Return Years.
                    (ii) TODCO shall not be liable for any Federal Income Taxes
imposed on members of the TODCO Tax Group (x) for any Separate Return Year which
ends on or before the IPO Closing Date or (y) in the case of a Separate Return
Year which is a Straddle Period, for the portion thereof which ends on the IPO
Closing Date. Notwithstanding the immediately preceding sentence, if any member
of the TODCO Tax Group becomes a member of such Group after the IPO Closing Date
(determined after the application of Section 2.5(a) of this Agreement), TODCO
shall be liable for all Federal Income Taxes imposed on such member for all
Separate Return Years.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all Federal Income Taxes for all Tax Years which are not Consolidated Years
other than amounts for which TODCO is liable pursuant to this Section 2.1(b).
          2.2 State Income Taxes. Except as provided in Section 2.5, liability
for State Income Taxes shall be allocated as follows:
               (a) Combined Years.
                    (i) Except as provided in Section 2.2(a)(ii), for each
Combined Year, TODCO shall be liable for and pay to Holdings (or another member
of the Transocean Tax Group designated by Holdings pursuant to Section 5.5) an
amount equal to the State Income Taxes attributable to the TODCO Tax Group. Such
amount shall be determined as if TODCO and its eligible Subsidiaries were not
required to join and did not join in the filing of a Combined Return for that
Combined Year but instead

-9-



--------------------------------------------------------------------------------



 



filed their own combined State Income Tax Return on which TODCO’s tax liability
was calculated consistently with the principles of Treasury Regulations
Section 1.1552-1(a)(2)(ii).
                    (ii) TODCO shall not be liable for any State Income Taxes
attributable to the TODCO Tax Group (x) for any Combined Year which ends on or
before the IPO Closing Date or (y) in the case of a Combined Year which is a
Straddle Period, for the portion thereof which ends on the IPO Closing Date.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all State Income Taxes for all Combined Years other than amounts for which
TODCO is liable pursuant to this Section 2.2(a).
               (b) Separate Return Years.
                    (i) Except as provided in Section 2.2(b)(ii), TODCO shall be
liable for all State Income Taxes imposed on members of the TODCO Tax Group with
respect to all Separate Return Years.
                    (ii) TODCO shall not be liable for any State Income Taxes
imposed on members of the TODCO Tax Group (x) for any Separate Return Year which
ends on or before the IPO Closing Date or (y) in the case of a Separate Return
Year which is a Straddle Period, for the portion thereof which ends on the IPO
Closing Date. Notwithstanding the immediately preceding sentence, if any member
of the TODCO Tax Group becomes a member of such Group after the IPO Closing Date
(determined after the application of Section 2.5(a) of this Agreement), TODCO
shall be liable for all State Income Taxes imposed on such member for all
Separate Return Years.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all State Income Taxes for all Separate Return Years other than amounts for
which TODCO is liable pursuant to this Section 2.2(b).
          2.3 Foreign Income Taxes. Except as provided in Section 2.5, liability
for Foreign Income Taxes shall be allocated as follows:
               (a) Combined Years.
                    (i) Except as provided in Section 2.3(a)(ii), for each
Combined Year, TODCO shall be liable for and pay to Holdings (or another member
of the Transocean Tax Group designated by Holdings pursuant to Section 5.5) an
amount equal to the Foreign Income Taxes that are attributable to the TODCO Tax
Group. Such amount shall be determined as if TODCO and its eligible Subsidiaries
were not required to join and did not join in the filing of a Combined Return
for that Combined Year but instead filed their own combined Foreign Income Tax
Return on which TODCO’s tax liability was calculated consistently with the
principles of Treasury Regulations Section 1.1552-1(a)(2)(ii).

-10-



--------------------------------------------------------------------------------



 



                    (ii) TODCO shall not be liable for any Foreign Income Taxes
attributable to the TODCO Tax Group (x) for any Combined Year which ends on or
before the IPO Closing Date or (y) in the case of a Combined Year which is a
Straddle Period, for the portion thereof which ends on the IPO Closing Date.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all Foreign Income Taxes for all Combined Years other than amounts for which
TODCO is liable pursuant to this Section 2.3(a).
               (b) Separate Return Years.
                    (i) Except as provided in Section 2.3(b)(ii), TODCO shall be
liable for all Foreign Income Taxes imposed on members of the TODCO Tax Group
with respect to all Separate Return Years.
                    (ii) TODCO shall not be liable for any Foreign Income Taxes
imposed on the TODCO Tax Group (x) for any Separate Return Year which ends on or
before the IPO Closing Date or (y) in the case of a Separate Return Year which
is a Straddle Period, for the portion thereof which ends on the IPO Closing
Date. Notwithstanding the immediately preceding sentence, if any member of the
TODCO Tax Group becomes a member of such Group after the IPO Closing Date
(determined after the application of Section 2.5(a) of this Agreement), TODCO
shall be liable for all Foreign Income Taxes imposed on such member for all
Separate Return Years.
                    (iii) Holdings shall indemnify TODCO and its Subsidiaries
for all Foreign Income Taxes for all Separate Return Years other than amounts
for which TODCO is liable pursuant to this Section 2.3(b).
          2.4 Other Taxes. Except as provided in Section 2.5, TODCO shall be
liable for any Other Tax attributable to the TODCO Business, and Holdings shall
indemnify TODCO and its Subsidiaries for any Other Tax that is not attributable
to the TODCO Business.
          2.5 Special Rules.
               (a) Separation Transactions Occurring After the IPO Closing Date.
If the Transocean Tax Group transfers any part of the TODCO Business (including
any Subsidiary) to the TODCO Tax Group, or the TODCO Tax Group transfers any
part of the Transocean Business (including any Subsidiary) to the Transocean Tax
Group, after the IPO Closing Date in a transaction contemplated by Sections 2.7
or 2.8 of the Master Separation Agreement, such transfer will be deemed to have
occurred immediately before the IPO Closing Date for purposes of computing the
Taxes imposed on or attributable to the TODCO Tax Group and the Transocean Tax
Group.
               (b) Straddle Periods. For purposes of determining the Income
Taxes attributable to or imposed on the TODCO Tax Group for the portion of any
Straddle Period which ends on the IPO Closing Date, such Straddle Period shall
be treated as two Tax Years, one ending on the IPO Closing Date and the other
beginning on

-11-



--------------------------------------------------------------------------------



 



the following day, and all calculations shall be made by (x) closing the books
of the TODCO Tax Group at the end of the month preceding the month in which the
IPO Closing Date occurs, (y) closing the books of the TODCO Tax Group again at
the end of the month in which the IPO Closing Date occurs, and (z) apportioning
Tax Items accruing in the month in which the IPO Closing Date occurs to each
hypothetical Tax Year pro rata in proportion to the number of days in such month
that are within each hypothetical Tax Year. Notwithstanding the immediately
preceding sentence, all Tax Items that are extraordinary items within the
meaning of Treasury Regulations Section 1.1502-76(b)(2)(ii)(C) shall be
allocated to the hypothetical Tax Year in which they accrue; provided, however,
that all extraordinary items (other than items resulting from a transaction
contemplated by Article II of the Master Separation Agreement) accruing after
the Deconsolidation Date and on or before the IPO Closing Date will be allocated
entirely to the hypothetical Tax Year that begins on the day following the IPO
Closing Date .
               (c) Short Years. If a Consolidated or Combined Return is filed
with respect to a Tax Year, and if TODCO and its eligible Subsidiaries are not
included in such Consolidated or Combined Return for that entire Tax Year, then
for purposes of determining the Income Taxes attributable to or imposed on the
TODCO Tax Group for the resulting short Consolidated or Combined Year and the
short Separate Return Year, all calculations shall be made by (x) closing the
books of the TODCO Tax Group at the end of the month preceding the month in
which the first short year ends, (y) closing the books of TODCO Tax Group again
at the end of the month in which the first short year ends, and (z) apportioning
Tax Items accruing in the month in which the first short year ends to each short
year pro rata in proportion to the number of days in such month that are within
each short year. Notwithstanding clause (z) of the immediately preceding
sentence, all Tax Items that are extraordinary items within the meaning of
Treasury Regulations Section 1.1502-76(b)(2)(ii)(C) shall be allocated to the
short year in which they accrue; provided, however, that the principles of
Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) (Next Day Rule) shall apply
in determining the proper allocation of extraordinary items accruing on the last
day of the earlier short Tax Year.
               (d) Payments to Foreign Jurisdictions. If at any time after the
Deconsolidation Date any member of the TODCO Tax Group makes a payment to a
foreign Tax Authority for Taxes for which Holdings is otherwise liable under
this Agreement, Holdings shall have no obligation to indemnify such member
unless such member obtains prior written consent from Holdings to make such
payment. If Holdings fails to consent to such payment, it shall indemnify TODCO
and its Subsidiaries for any Taxes resulting from the failure to make such
payment.
               (e) Income Taxes Attributable to Trinidad and Tobago. TODCO shall
be liable for all Foreign Income Taxes imposed by the Republic of Trinidad and
Tobago that are attributable to the TODCO Business, regardless of whether such
Taxes relate to a period, or portion thereof, ending on or before the IPO
Closing Date.

-12-



--------------------------------------------------------------------------------



 



               (f) Payroll Taxes Resulting from Exercise of Stock Options.
Holdings shall be liable for all payroll Taxes, including Taxes imposed under
Sections 3102, 3111, and 3301 of the Code or similar provisions under state or
foreign Tax Laws, resulting from the delivery (or deemed delivery in the case of
a cashless exercise) by the Transocean Tax Group of stock of Transocean to any
person pursuant to the exercise of a stock option described in Section 4.4 and
listed on Schedule 4.4.
          2.6 Tax Payments and Intercompany Billings. Each Company shall pay the
Taxes allocated to it by this Section 2 either to the applicable Taxing
Authority or to the other appropriate Company in accordance with Section 5.
          SECTION 3. Preparation and Filing of Tax Returns.
          3.1 Combined Returns and Consolidated Returns.
               (a) Preparation by Transocean and Holdings. Holdings shall be
responsible for preparing all Consolidated Returns and Combined Returns.
               (b) Provision of Information and Assistance by TODCO.
                    (i) Information with Respect to Final Returns. TODCO shall,
for each Consolidated Return or Combined Return, provide Holdings with all
information relating to members of the TODCO Tax Group which Holdings needs to
prepare such return. TODCO shall use its best efforts to provide such
information no later than the earlier of (x) thirty days prior to the due date
of such Consolidated Return or Combined Return, taking into account any
extensions that Holdings has given written notice to TODCO that it intends to
file, or (y) the first day of the fifth month following the end of the Tax Year
to which such information relates, but in any event shall provide such
information no later than the earlier of (x) fifteen days prior to the due date
of such Consolidated Return or Combined Return, taking into account any
extensions that Holdings has given written notice to TODCO that it intends to
file, and (y) the fifteenth day of the fifth month following the end of such Tax
Year.
                    (ii) Information with Respect to Estimated Payments and
Extension Payments. TODCO shall provide Holdings with all information relating
to members of the TODCO Tax Group which Holdings needs to determine the amount
of Taxes due on any Payment Date. TODCO shall use its best efforts to provide
such information no later than fifteen days before such Payment Date, but in any
event shall provide such information no later than ten days before such Payment
Date.
                    (iii) Assistance. At the request of Holdings, TODCO shall
take any action (e.g., filing a ruling request with the relevant Tax Authority
or executing a power of attorney) that is reasonably necessary in order for
Holdings to prepare, file, amend or take any other action with respect to any
Consolidated or Combined Return.
          3.2 Separate Returns and Other Returns.

-13-



--------------------------------------------------------------------------------



 



                    (a) Tax Returns to be Prepared by Holdings. Holdings shall
be responsible for preparing all Separate Returns and Other Returns which
(x) relate solely to one or more members of the Transocean Tax Group for any Tax
Year, (y) relate solely to one or more members of the TODCO Tax Group for any
Tax Year ending on or before the IPO Closing Date or for any Tax Year which is a
Straddle Period, or (z) are information returns (including without limitation
IRS Forms W-2 and 1099) relating solely to the delivery (or deemed delivery in
the case of a cashless exercise) by the Transocean Tax Group of stock of
Transocean to any person pursuant to the exercise of a stock option described in
Section 4.4. In connection with the preparation of the Tax Returns specified in
this Section 3.2(a), TODCO shall provide information and assistance as described
in Sections 3.1(b)(ii) and (iii) in the same manner as if such Tax Returns were
Consolidated Returns or Combined Returns.
               (b) Tax Returns to be Prepared by TODCO.
                    (i) Except as otherwise provided in this Section 3.2(b),
TODCO shall be responsible for preparing all Separate Returns and Other Returns
which relate solely to one or more members of the TODCO Tax Group for any Tax
Year ending after the IPO Closing Date and which is not a Straddle Period, but
not including information returns (including without limitation IRS Forms W-2
and 1099) relating solely to the delivery (or deemed delivery in the case of a
cashless exercise) by the Transocean Tax Group of stock of Transocean to any
person pursuant to the exercise of a stock option described in Section 4.4. In
preparing such Other Returns, TODCO may not take any positions that it knows, or
reasonably should know, would adversely affect any member of the Transocean Tax
Group. Notwithstanding anything to the contrary in this Section 3 and until a
final determination is made by a Taxing Authority to the contrary, TODCO shall
claim (or shall cause the appropriate member of the TODCO Tax Group to claim) on
the relevant Tax Return the deduction under Section 83(h) of the Code or any
other relevant provision of federal Tax Law with respect to all stock options
described in Section 4.4 and listed on Schedule 4.4 that have been exercised
during the Tax Year covered by such Tax Return.
                    (ii) Holdings will have the right to determine the items
specified in clauses (1), (3), (4) and (5) of Section 3.3(a) with respect to any
Tax Return described in Section 3.2(b)(i) if either (x) such Tax Return is filed
for a Tax Year at any time during which Transocean or Holdings owned stock
possessing greater than 50% of the voting power of all of the outstanding TODCO
stock or (y) such Tax Return is filed for a Tax Year at any time during which
there remains a present or potential obligation of at least $5,000,000, in the
aggregate, under Section 4.2(a) for TODCO to pay Holdings for the use or deemed
use of any Pre-IPO Tax Asset. The determination in clause (y) shall be made
without considering any stock options described in Section 4.4 and listed on
Schedule 4.4. For any Tax Year in which neither of the conditions in clauses
(x) or (y) are met, TODCO shall make reasonable efforts to utilize all remaining
Pre-IPO Tax Assets.
               (c) Provision of Information. Holdings shall provide to TODCO,
and TODCO shall provide to Holdings, any information about members of the

-14-



--------------------------------------------------------------------------------



 



Transocean Tax Group or the TODCO Tax Group, respectively, which the party
receiving such information needs to comply with Section 3.2(a) or (b). Such
information shall be provided within the time prescribed by Section 3.1(b) for
the provision of information for Consolidated Returns and Combined Returns.
          3.3 Special Rules Relating to the Preparation of Tax Returns.
               (a) General Rule. Except as otherwise provided in this Agreement,
the party responsible for filing a Tax Return pursuant to Sections 3.1 or 3.2
shall have the exclusive right, in its sole discretion, with respect to such Tax
Return to determine (1) the manner in which such Tax Return shall be prepared
and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported, (2) whether any extensions may be requested, (3) the
elections that will be made on such Tax Return, (4) whether an amended Tax
Return shall be filed, (5) whether any claims for refund shall be made,
(6) whether any refunds shall be paid by way of refund or credited against any
liability for the related Tax and (7) whether to retain outside firms to prepare
or review such Tax Return.
               (b) Election to File Consolidated or Combined Returns. Holdings
shall have the sole discretion of filing any Consolidated Return or Combined
Return, if the filing of such return is elective under the relevant Tax Law.
               (c) Returns Affecting Liability of Other Party. Insofar as a Tax
Return prepared by Holdings may affect Taxes for which TODCO is liable pursuant
to this Agreement, or vice versa:
                    (i) Tax Accounting Practices. The Tax Return shall be
prepared consistently with past Tax accounting practices to the extent
permissible under applicable Tax Law.
                    (ii) Review Prior to Filing. The Company responsible for
preparing any Tax Return (whether Holdings on the one hand or TODCO on the other
hand) shall make the Tax Return or relevant portion thereof available to the
other Company no later than thirty days before the Tax Return is due, taking
into account any extensions that the responsible Company files, and shall in
good faith take into account any comments on such Tax Return by the other
Company.
               (d) Standard of Performance. Holdings shall prepare the Tax
Returns for which it is responsible pursuant to this Section 3 and which relate
to the TODCO Tax Group with the same general degree of care as it uses in
preparing Tax Returns relating solely to the Transocean Tax Group. Holdings
shall not be liable for any additional Taxes that result from a redetermination
in a Tax Contest and for which TODCO is otherwise liable under Section 2, unless
such additional Taxes arise solely as a result of Holdings failure to exercise
such degree of care.

-15-



--------------------------------------------------------------------------------



 



          SECTION 4. Tax Benefits, Refunds, and Carrybacks.
          4.1 Compensation by Holdings for TODCO’s Post-IPO Tax Assets. In the
event that any member of the Transocean Tax Group realizes a Tax Benefit during
any Consolidated Year or Combined Year as a result of the use or absorption by
any Transocean Tax Group member of any Post-IPO Tax Asset of the TODCO Tax
Group, as determined under the principles of Section 4.2(b), then Holdings (or
other appropriate member of the Transocean Tax Group) shall pay to TODCO, in
accordance with Section 5, the value of such Tax Asset, as determined under the
principles of Section 4.2(c) without regard to the specific rules following
clause (iii) thereof.
          4.2 Compensation by TODCO for Pre-IPO Tax Assets.
               (a) Payment for Tax Assets. Except as otherwise provided in
Sections 4.2(f), (g) and (h), if on any Tax Return, any member of the TODCO Tax
Group uses or absorbs any Pre-IPO Tax Asset to reduce any Tax for which TODCO is
liable under Section 2, then TODCO shall, in accordance with Section 5, pay to
Holdings (or another member of the Transocean Tax Group designated by Holdings
pursuant to Section 5.5) an amount equal to the value of such Tax Asset. For
purposes of this Section 4.2(a), whether the use or absorption of a Pre-IPO Tax
Asset by any member of the TODCO Tax Group has the effect of reducing any Tax
for which TODCO is liable under Section 2 shall be determined without regard to
any unused Tax Asset that, but for such Pre-IPO Tax Asset, could have otherwise
been used or absorbed to reduce such Tax.
               (b) Time at which Tax Asset is Created. For purposes of
Section 4.2(a):
                    (i) General Rule. A Tax Asset shall be considered created in
the Tax Year relating to the Tax Return (including an information return of U.S.
persons with respect to certain foreign corporations on Internal Revenue Service
Form 5471) on which the Tax Asset is first included. In the case of a Straddle
Period, the principles of Section 2.5(b) shall apply to determine whether such
Tax Asset is created on or before the IPO Closing Date.
                    (ii) Exception for Certain Excluded Tax Assets. Any Tax
Asset not included in a Tax Return by reason of Sections 163(j) or 267 of the
Code, Treasury Regulations Section 1.1502-13 or any similar deferral provision
under federal, state or foreign Tax Law shall be considered included in such Tax
Return. This provision does not apply to any Tax Asset relating to Transocean
stock options.
                    (iii) Exception for Tax Assets Arising out of the Payment of
Income Taxes. Any Tax Asset resulting from the payment of (x) a Foreign Income
Tax, other than a Foreign Income Tax described in Section 5.3(b), (y) a State
Income Tax or (z) an alternative minimum tax imposed by Section 55 of the Code
shall be considered created in the year in which the income or other Tax Item to
which such Tax relates accrued, regardless of the year in which such Tax is paid
or accrued.

-16-



--------------------------------------------------------------------------------



 



                    (iv) Exception for Displaced Post-IPO Tax Assets. Any Tax
Asset that (x) would otherwise be treated, pursuant to Sections 4.2(b)(i)
through (iii), as created after the IPO Closing Date and (y) has the effect of
reducing, pursuant to Section 4.2(c), the value of any Pre-IPO Tax Asset shall
thereafter be treated as created on or before the IPO Closing Date.
               (c) Value of Tax Assets. For purposes of Section 4.2(a), the
value of any Tax Asset shall be considered equal to:
               (i) in the case of any deduction, loss previously deferred under
Section 267(f) of the Code, net operating loss or net capital loss not otherwise
described in clause (iii) below, the product of (1) the amount of such deduction
or loss used or absorbed on such Tax Return and (2) the highest statutory tax
rate applicable under Section 11 of the Code or relevant state or foreign Tax
Law,
               (ii) in the case of any tax credit not otherwise described in
clause (iii) below, one hundred percent (100%) of such tax credit used or
absorbed on such Tax Return, and
               (iii) in the case of any Tax Asset that is a Pre-IPO Tax Asset by
reason of Section 4.2(b)(iv), the amount by which such Tax Asset previously
reduced, pursuant to this Section 4.2(c), the value of another Pre-IPO Tax
Asset;
provided, however, that the value of any Pre-IPO Tax Asset shall be reduced (but
not below zero) by the value of any Post-IPO Tax Asset (other than a carryback
of (1) a net operating loss, (2) tax credit or (3) any other Post-IPO Tax Asset)
to the extent that such Post-IPO Tax Asset could have otherwise been used or
absorbed by the TODCO Tax Group, but for the existence of a Pre-IPO Tax Asset,
to similarly reduce the Tax for which TODCO is liable under Section 2. For
purposes of the immediately preceding sentence, a Post-IPO Tax Asset will also
be considered eligible to have otherwise been used or absorbed if such Tax Asset
was used or absorbed on the relevant Tax Return as a deduction and could have
been used or absorbed as a tax credit, but for the existence of a Pre-IPO Tax
Asset. Any Post-IPO Tax Asset that TODCO (or Holdings, by reason of Section
3.2(b)(ii)) may elect to treat either as a tax credit or a deduction shall be
valued in the following manner: (x) in the case of a Tax Asset that is reported
on the relevant Tax Return as a tax credit, the Tax Asset shall have a value
equal to 80 percent of its value determined under Section 4.2(c)(ii), and (y) in
the case of a Tax Asset that is reported on the relevant Tax Return as a
deduction, the Tax Asset shall have a value equal to 80 percent of the excess of
its value as if determined under Section 4.2(c)(ii) over its value determined
under Section 4.2(c)(i).
               (d) Determination of Tax Assets Used or Absorbed. The
determination of (x) whether any Pre-IPO Tax Asset (including any Tax Asset
treated as a Pre-IPO Tax Asset pursuant to Section 4.2(b)(iv)) has been used or
absorbed on any relevant Tax Return after the IPO Closing Date, (y) the value of
any such Tax Asset as determined pursuant to Section 4.2(c), and (z) whether any
other Tax Asset becomes described in Section 4.2(b)(iv) as a result of the use
or absorption of any Pre-IPO Tax

-17-



--------------------------------------------------------------------------------



 



Asset shall be made by TODCO and reported by a nationally recognized accounting
firm no later than twenty (20) days after the date on which the relevant Tax
Return is filed. Such accounting firm shall report such determination by
applying the same standards as it would in preparing a tax return that it would
sign as an “income tax return preparer” (as defined in Section 7701(a)(36) of
the Code) and such accounting firm shall sign a letter certifying that such
determination has been made in accordance with such standards and on a fair and
impartial basis. Holdings shall be given an opportunity to review such
determination and the supporting schedules and calculations. Holdings shall be
given the opportunity to ask questions of the accounting firm, and if Holdings
is not satisfied with the detail given in the supporting schedules, the
accounting firm shall provide Holdings with any additional supporting detail as
Holdings shall reasonably request. Holdings shall have, in its sole discretion,
the right to designate a nationally recognized accounting firm and shall bear
all costs associated with such firms reporting under this Section 4.2(d).
               (e) Forecast of Tax Assets Used or Absorbed. If during any Tax
Year ending after the IPO Closing Date any Pre-IPO Tax Asset continues to be
available for use by any member of the TODCO Tax Group, then TODCO shall provide
to Holdings, no later than March 15, June 15, September 15 and December 15 of
such year, periodic forecasts of (1) the use of such Tax Asset during such year,
(2) the value of such Tax Asset, (3) whether any other Tax Asset will become
described in Section 4.2(b)(iv) and (4) any other items reasonably requested by
Holdings. TODCO shall also provide to Holdings, no later than October 15 of such
year, a forecast of (1) the use or absorption of any such Tax Asset in the
following year, (2) the value of such Tax Asset, (3) any other Tax Asset that
will become described in Section 4.2(b)(iv) and (4) any other items reasonably
requested by Holdings.
               (f) Acceleration of Payments Upon Change of Control. If on any
day following the IPO Closing Date any person or entity other than a member of
the Transocean Tax Group owns stock (or would be treated as owning stock if the
attribution rules of Section 318(a) of the Code were to apply) possessing
greater than 50% of the voting power of all of the outstanding TODCO stock, all
unused Pre-IPO Tax Assets (except deemed Pre-IPO Tax Assets under Section 4.4,
which will be payable when utilized as otherwise set forth in this Agreement)
shall, for purposes of Section 4.2(a), be treated as having been used by TODCO
on a Tax Return filed immediately prior to such day. In such case, TODCO shall,
in accordance with Section 5, pay to Holdings (or another member of the
Transocean Tax Group designated by Holdings pursuant to Section 5.5) the amount
equal to the product of (x) the value of all unused Pre-IPO Tax Assets and
(y) the Applicable Discount Rate for the year in which the Tax Return including
such Pre-IPO Tax Assets is treated as being filed. The value of all such unused
Pre-IPO Tax Assets shall be determined pursuant to Sections 4.2(c)(i), (ii) and
(iii), without reduction by the value of any Post-IPO Tax Asset. However, if any
such unused Pre-IPO Tax Asset (other than a Tax Asset that is a Pre-IPO Tax
Asset by reason of Section 4.2(b)(iv)) is a foreign tax credit under Section 901
of the Code, then such unused Pre-IPO Tax Asset shall be valued under
Section 4.2(c)(i) as if it were a deduction rather than under
Section 4.2(c)(ii).

-18-



--------------------------------------------------------------------------------



 



               (g) Acceleration of Payments Upon Deconsolidation. If on any day
following the IPO Closing Date any member of the TODCO Tax Group ceases to join
in the filing of a Federal Income Tax Return which is filed on a consolidated
basis by TODCO, as the common parent, and its eligible Subsidiaries (as
determined under Section 1504(a) of the Code or any successor provision), all
Pre-IPO Tax Assets attributable to such member (except deemed Pre-IPO Tax Assets
under Section 4.4, which will be payable when utilized as otherwise set forth in
this Agreement) shall, for purposes of Section 4.2(a), be treated as having been
used on a Tax Return filed immediately prior to such day. A Tax Asset shall be
attributable to a member of the TODCO Tax Group if such member would be entitled
to deduct, credit or otherwise use, under the relevant Tax Law, such Pre-IPO Tax
Asset on a Tax Return filed with respect to any Tax Year, or portion thereof,
beginning after such day. If any Pre-IPO Tax Asset is treated as being used
pursuant to this Section 4.2(g), TODCO shall, in accordance with Section 5, pay
to Holdings (or another member of the Transocean Tax Group designated by
Holdings pursuant to Section 5.5) the amount equal to the product of (x) the
value of such Pre-IPO Tax Asset and (y) the Applicable Discount Rate for the
year in which the Tax Return including such Pre-IPO Tax Asset is treated as
being filed. The value of such Pre-IPO Tax Asset shall be determined pursuant to
Sections 4.2(c)(i), (ii) and (iii), without reduction by the value of any
Post-IPO Tax Asset. However, if such Pre-IPO Tax Asset (other than a Tax Asset
that is a Pre-IPO Tax Asset by reason of Section 4.2(b)(iv)) is a foreign tax
credit under Section 901 of the Code, then such Pre-IPO Tax Asset shall be
valued under Section 4.2(c)(i) as if it were a deduction rather than under
Section 4.2(c)(ii).
               (h) Other Special Rules. The following rules shall apply for
purposes of applying this Section:
                    (i) Ordering Rules. If as a result of the application of
Section 4.2(a), Section 4.2(f) or Section 4.2(g) a Tax Asset is treated as used
or absorbed more than once, such Tax Asset shall be treated as used, for
purposes of this Section 4, only once and at the earliest possible date.
                    (ii) Alternative Minimum Tax. This Section 4 shall be
applied without regard to the alternative minimum tax and the alternative
minimum tax credit provisions of Sections 53 and 55 through 59 of the Code;
provided, however, that this Section 4 shall apply to any credit under
Section 53 of the Code arising out of the payment of alternative minimum tax
under Section 55 of the Code with respect a Tax Year, or portion thereof, ending
on or before the IPO Closing Date. For purposes of Section 4.2(a), TODCO will be
deemed to use or absorb any credit under Section 53 of the Code that is a
Pre-IPO Tax Asset only after it has used or absorbed all other available credits
under Section 53 of the Code.
                    (iii) Trinidad and Tobago Taxes and Tax Assets.
Section 4.2(a) shall not apply, and TODCO shall have no obligation to pay
Holdings, with respect to any Pre-IPO Tax Asset, to the extent that such Tax
Asset either (x) reduces a Foreign Income Tax imposed by the Republic of
Trinidad and Tobago and the creation of such Tax Asset was attributable to the
TODCO Business or (y) is generated as

-19-



--------------------------------------------------------------------------------



 



a result of the payment of a Foreign Income Tax imposed by the Republic of
Trinidad and Tobago and such Foreign Income Tax was attributable to the TODCO
Business.
                    (iv) Reduction in Value of State Tax Assets to Offset Loss
of Federal Income Tax Deductions. The value, as otherwise determined under
Section 4.2(c), of any Pre-IPO Tax Asset that reduces a State Income Tax shall
be reduced by the deemed lost Federal Income Tax related Tax Benefit, which
shall be the product of (1) the value of such Pre-IPO Tax Asset as otherwise
determined under Section 4.2(c) and (2) the highest statutory tax rate
applicable under Section 11 of the Code.
                    (v) Reduction in Value of Foreign Tax Assets to Offset Loss
of Federal Income Tax Deductions. The value, as otherwise determined under
Section 4.2(c), of any Pre-IPO Tax Asset that reduces a Foreign Income Tax shall
be reduced by the deemed lost Federal Income Tax related Tax Benefit, which
shall be the product of (1) the value of such Pre-IPO Tax Asset as otherwise
determined under Section 4.2(c) and (2) the highest statutory tax rate
applicable under Section 11 of the Code.
                    (vi) Examples. The operation of various provisions of this
Section 4 is illustrated by examples in Appendix A of this Agreement.
          4.3 Claims for Refund from Carrybacks.
               (a) Filing Claims and Making Payments for Carrybacks. If the
TODCO Tax Group generates a Carryback to a Consolidated Year or Combined Year,
then, upon request of TODCO, Holdings may, in its sole discretion, file a claim
for refund arising from such Carryback and pay such refund to TODCO in
accordance with Section 5.
               (b) Adjustment of Tax Items. In the event that a Carryback by the
TODCO Tax Group to a Consolidated Year or Combined Year increases the liability
for Taxes of the Transocean Tax Group, the amount of the refund to which the
TODCO Tax Group shall be entitled to receive, in accordance with Section 5,
shall be net of such increased liability to the Transocean Tax Group.
          4.4 Tax Benefits Resulting from Exercise of Stock Options. If pursuant
to the exercise of a stock option listed on Schedule 4.4, the Transocean Tax
Group delivers (or is deemed to deliver in the case of a cashless exercise)
stock of Transocean to the person exercising such option, then (x) 55% of the
deduction under Section 83 of the Code or any other relevant provision of
federal Tax Law and (y) 55% of the deduction for amounts paid by Holdings
pursuant to Section 2.5(f), in each case, with respect to the delivery of such
stock shall be treated as a Pre-IPO Tax Asset for purposes of Section 4.2 and
subject to the payment provisions of Section 5. Any stock option (or a portion
thereof) not otherwise listed on Schedule 4.4 shall be deemed to be listed on
Schedule 4.4 if Holdings establishes to the reasonable satisfaction of TODCO (or
the Internal Revenue Service concludes on audit of either Holdings or TODCO)
that the

-20-



--------------------------------------------------------------------------------



 



delivery of Transocean stock pursuant to the exercise of such option (or portion
thereof) would give rise to a deduction allocable to a member of the TODCO Tax
Group.
          SECTION 5. Tax Payments and Intercompany Billings.
          5.1 Consolidated and Combined Returns.
               (a) Computation and Payment of Tax Due. At least ten business
days prior to any Payment Date for a Consolidated or Combined Return, Holdings
shall compute the amount of Tax required to be paid to the relevant Tax
Authority with respect to such Tax Return on such Payment Date and shall notify
TODCO in writing of (x) the amount of Tax required to be paid on such Payment
Date, and (y) the amount, if any, of such Tax which is allocable to TODCO under
Sections 2.1(a), 2.2(a) and 2.3(a). Holdings will pay, or shall cause one or
more of its Subsidiaries (other than members of the TODCO Tax Group) to pay, the
amount described in clause (x) of the immediately preceding sentence to the
relevant Tax Authority on or before such Payment Date.
               (b) Computation and Payment of TODCO Liability With Respect to
Tax Due. Within thirty days following any Payment Date, TODCO will pay to
Holdings (or another member of the Transocean Tax Group designated by Holdings
pursuant to Section 5.5) the amount, if any, of Tax paid on such Payment Date
for which TODCO is liable in accordance with Sections 2.1(a), 2.2(a) and 2.3(a),
appropriately adjusted for prior payments made by TODCO with respect to that
Consolidated or Combined Year. If, at any time, the total amount of payments
made by TODCO to Transocean (or any of its Subsidiaries other than members of
the TODCO Tax Group) with respect to Taxes for a Consolidated or Combined Year
exceeds the amount for which TODCO is liable in accordance with Sections 2.1(a),
2.2(a) and 2.3(a), Holdings will promptly remit the excess to TODCO.
          5.2 Payment of Refunds, Tax Benefits, and Tax Assets. Except as
otherwise provided in Section 5.8 or any other part of this Agreement:
               (a) Refund or Tax Benefit Received by Transocean Tax Group. If a
member of the Transocean Tax Group receives a Tax refund with respect to Taxes
for which a member of the TODCO Tax Group is liable hereunder or receives a Tax
Benefit for which TODCO is entitled to reimbursement hereunder, Holdings, as
appropriate, shall pay to TODCO, within thirty days following the receipt of the
Tax refund or Tax Benefit, an amount equal to such Tax refund or Tax Benefit.
Unless specified otherwise in this Agreement, a Tax Benefit will be considered
received at the time the Tax Return is filed with respect to such Tax Benefit.
               (b) Refund Received by TODCO Tax Group. If a member of the TODCO
Tax Group receives a Tax refund with respect to Taxes for which a member of the
Transocean Tax Group is liable hereunder, TODCO shall pay to Holdings, within
thirty days after the receipt of the Tax refund, an amount equal to such Tax
refund.
               (c) Tax Asset Used by TODCO Tax Group.

-21-



--------------------------------------------------------------------------------



 



                    (i) Estimated Payments. TODCO shall, consistent with the
principles of Section 4.2, estimate the value of all Pre-IPO Tax Assets utilized
in determining each required installment of estimated taxes payable by any
member of the TODCO Tax Group either to Holdings under Section 5.1(b) or to a
Tax Authority under Code Section 6655 (without regard to Code
Section 6655(d)(1)(B)(ii)) or other applicable Tax Law. Within thirty days
following the required payment date for such installment (and whether or not any
payment is actually made), TODCO shall pay to Holdings the estimated value of
such Pre-IPO Tax Assets, reduced by any payments previously made by TODCO to
Holdings, and increased by any payments previously made by Holdings to TODCO,
pursuant to this Section 5.2(c)(i) for the same Tax Year. If the adjustments
described in the immediately preceding sentence result in a deficit (i.e., a
reduction below zero), then Holdings will promptly remit to TODCO the amount of
such deficit. Solely for purposes of this Section 5.2(c)(i), the estimated value
of the Pre-IPO Tax Assets utilized in determining the required installment shall
be (i) in the case of the first required installment, 25% of the value of the
Pre-IPO Tax Assets estimated to be used during the entire year, (ii) in the case
of the second required installment, 50% of such value, (iii) in the case of the
third required installment, 75% of such value, and (iv) in the case of the
fourth required installment, 100% of such value.
                    (ii) Date Tax Return is Due. If any member of the TODCO Tax
Group receives an extension of the due date for filing a Tax Return, as
determined under Code Section 6072 or other applicable Tax Law, TODCO shall,
consistent with the principles of Section 4.2, estimate the value of all Pre-IPO
Tax Assets that will be used or absorbed on such Tax Return. Within thirty days
following such due date (determined without regard to extensions), TODCO shall
pay to Holdings the estimated value of such Pre-IPO Tax Assets, reduced by any
payments previously made by TODCO to Holdings, and increased by any payments
previously made by Holdings to TODCO, pursuant to Section 5.2(c)(i) for the same
Tax Year. If the adjustments described in the immediately preceding sentence
result in a deficit (i.e., a reduction below zero), then Holdings will promptly
remit to TODCO the amount of such deficit.
                    (iii) Date Tax Return is Filed. Within thirty days after any
member of the TODCO Tax Group files a Tax Return for a Tax Year under Code
Section 6012 or other applicable Tax Law, TODCO shall pay to Holdings the value
of all Pre-IPO Tax Assets used or absorbed on such Tax Return as determined
under Section 4.2 and 4.4, reduced by any payments previously made by TODCO to
Holdings, and increased by any payments previously made by Holdings to TODCO,
pursuant to Sections 5.2(c)(i) and (ii) for the same Tax Year. If the
adjustments described in the immediately preceding sentence result in a deficit
(i.e., a reduction below zero), then Holdings will promptly remit to TODCO the
amount of such deficit.
          5.3 Initial Determinations and Subsequent Adjustments.
               (a) General Rules. The initial determination of the amount of a
payment, if any, which one Company is required to make to another under this
Agreement shall be made on the basis of the Tax Return as filed, or, if the Tax
to which the payment relates is not reported in a Tax Return, on the basis of
the amount of Tax

-22-



--------------------------------------------------------------------------------



 



initially paid to the Tax Authority. Except as otherwise provided in
Section 8.3, payments will be made, as appropriate, if as a result of an audit
by a Tax Authority or for any other reason (x) additional Taxes to which such
determination relates are subsequently paid, (y) a refund of such Taxes or a Tax
Benefit relating to such Taxes is received, or (z) the amount or character of
any Tax Item is adjusted or redetermined. Except as otherwise provided in
Section 5.8, each payment required by the immediately preceding sentence (x) as
a result of a payment of additional Taxes will be due thirty days after the date
on which the additional Taxes were paid or, if later, thirty days after the date
of a request from the other Company for the payment, (y) as a result of the
receipt of a refund or Tax Benefit will be due thirty days after the refund or
Tax Benefit was received, or (z) as a result of an adjustment or redetermination
of the amount or character of a Tax Item will be due thirty days after the date
on which the final action resulting in such adjustment or redetermination is
taken by a Tax Authority or either Company. If a payment is made as a result of
an audit by a Tax Authority which does not conclude the matter, further
adjusting payments will be made, as appropriate, to reflect the outcome of
subsequent administrative or judicial proceedings.
               (b) Taxes that Generate TODCO Tax Benefits. Except as otherwise
provided in Section 5.8, if (x) pursuant to Section 5.3(a), Holdings indemnifies
TODCO and its Subsidiaries against any additional State Income Tax, Foreign
Income Tax, or Other Tax that is attributable to any Tax Year or portion thereof
beginning before the IPO Closing Date and (y) the payment of such Tax generates
a present or potential future Tax Benefit to the TODCO Tax Group, then TODCO
shall be liable for and pay to Holdings within thirty days after the payment of
such Tax by Holdings the deemed value of such Tax Benefit. For purposes of this
Section 5.3(b), the deemed value of such Tax Benefit shall be an amount equal to
the product of (x) the amount of the Tax giving rise to such Tax Benefit and
(y) the highest statutory rate applicable under Section 11 of the Code. However,
if any Tax otherwise described in this Section 5.3(b) exceeds U.S.$1.0 million,
determined separately for each Tax Contest, the Tax Benefit relating to such Tax
shall not be treated as a Tax Benefit described in this Section 5.3(b), but the
underlying deduction allowed by the Code arising from the payment of such Tax
shall be treated in the same manner as if it were a Pre-IPO Tax Asset described
in Section 4.2.
          5.4 Indemnification Payments. Except as otherwise provided in
Section 2.5(d), if any member of one Group is required to make a payment to a
Tax Authority for Taxes for which a Company belonging to the other Group is
liable under this Agreement, the Company which is liable for such Taxes under
this Agreement will remit the amount for which it is liable to the appropriate
other Company within thirty days after receiving notification requesting such
amount.
          5.5 Payments by or to Other Members of the Groups. When appropriate
under the circumstances to reflect the underlying liability for a Tax or
entitlement to a Tax refund or Tax Benefit, a payment which is required to be
made by or to a Company may be made by or to another member of the Group to
which that Company belongs, but nothing in this Section 5.5 shall relieve any
Company of its obligations under this Agreement.

-23-



--------------------------------------------------------------------------------



 



          5.6 Interest. Payments pursuant to this Agreement that are not made
within the period prescribed in this Agreement or, if no period is prescribed,
within fifteen (15) business days after demand for payment is made (the “Payment
Period”) shall bear interest for the period from and including the date
immediately following the last date of the Payment Period through and including
the date of payment at a per annum rate equal to the Wall Street Journal Prime
Rate plus 2%. Such interest will be payable at the same time as the payment to
which it relates and shall be calculated on the basis of a year of 365 days and
the actual number of days for which due.
          5.7 Tax Consequences of Payments. For all Tax purposes and to the
extent permitted by applicable law, the parties hereto shall treat any payment
made pursuant to this Agreement as a capital contribution or a distribution, as
the case may be, immediately prior to the Effective Date and, accordingly, as
not includible in the taxable income of the recipient.
          5.8 Subordination Agreement. [Intentionally omitted].
          SECTION 6. Assistance and Cooperation. The parties will cooperate (and
cause their respective affiliates to cooperate) with each other and with each
other’s agents, including accounting firms and legal counsel, in connection with
Tax matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
Companies or their affiliates) responsible for preparing, maintaining, and
interpreting information and documents relevant to Taxes, and personnel
reasonably required as witnesses or for purposes of providing information or
documents in connection with any administrative or judicial proceedings relating
to Taxes. Any information or documents provided under this Section 6 shall be
kept confidential by the Company receiving the information or documents, except
as may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
          SECTION 7. Tax Records.
          7.1 Retention of Tax Records. Each Company shall preserve, and shall
cause its affiliates to preserve, all Tax Records which are in its possession,
and which could affect the liability of any member of the other Group for Taxes,
for so long as the contents thereof may become material in the administration of
any matter under applicable Tax Law, but in any event until the later of (x) the
expiration of any applicable statutes of limitation, as extended, and (y) seven
years after the IPO Closing Date.
          7.2 Access to Tax Records. The Companies and their respective
affiliates shall make available to members of the other Group for inspection and
copying during normal business hours upon reasonable notice all Tax Records in
their possession to the extent reasonably requested by any such member of the
other Group in connection with the preparation of Tax Returns, audits,
litigation, or the resolution of items under this Agreement.

-24-



--------------------------------------------------------------------------------



 



          SECTION 8. Tax Contests.
          8.1 Notices. Each of the parties shall provide prompt notice to the
other party of any pending or threatened Tax audit, assessment or proceeding or
other Tax Contest of which it becomes aware relating to Taxes for which it is or
may be indemnified by the other party hereunder. Such notice shall contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such party fails to give
the indemnifying party prompt notice of such asserted Tax liability, then (x) if
the indemnifying party is precluded from contesting the asserted Tax liability
in any forum as a result of the failure to give prompt notice, the indemnifying
party shall have no obligation to indemnify the indemnified party for any Taxes
arising out of such asserted Tax liability, and (y) if the indemnifying party is
not precluded from contesting the asserted Tax liability in any forum, but such
failure to give prompt notice results in a monetary detriment to the
indemnifying party, then any amount which the indemnifying party is otherwise
required to pay the indemnified party pursuant to this Agreement shall be
reduced by the amount of such detriment.
          8.2 Control of Tax Contests. Each Company shall have full
responsibility and discretion in handling, settling or contesting any Tax
Contest involving a Tax for which it is liable pursuant to Section 2 of this
Agreement, except that (x) Holdings shall have full responsibility and
discretion in handling, settling or contesting any Tax Contest with respect to a
Consolidated Return or Combined Return and (y) TODCO shall not, without written
consent from Holdings, exercise its discretion in handling, settling or
contesting or paying Taxes subject to any Tax Contest in a manner that TODCO
knows, or reasonably should know, would adversely affect any member of the
Transocean Tax Group.
          8.3 Cooperation. The indemnified Company shall provide the Company
controlling any Tax Contest pursuant to Section 8.2 with all information
relating to the indemnified Company and its Subsidiaries which the Company
controlling the Tax Contest needs to handle, settle or contest the Tax Contest.
At the request of the Company controlling the Tax Contest, the indemnified
Company shall take any action (e.g., executing a power of attorney) that is
reasonably necessary in order for the Company controlling the Tax Contest to
handle, settle or contest the Tax Contest. TODCO shall assist Holdings, and
Holdings shall assist TODCO, in taking any remedial actions which are necessary
or desirable to minimize the effects of any adjustment made by a Tax Authority,
including without limitation those described in Internal Revenue Service Revenue
Procedure 99-32. The Company controlling the Tax Contest shall have no
obligation to indemnify the indemnified Company for any additional Taxes
resulting from the Tax Contest, if the indemnified Company fails to cooperate
fully or provide complete assistance to the Company controlling the Tax Contest.
          SECTION 9. Restriction on Certain Post-IPO Actions of TODCO. TODCO
agrees that it will not take or fail to take, or permit any Subsidiary of TODCO
to

-25-



--------------------------------------------------------------------------------



 



take or fail to take, any action where such action or failure to act would be
inconsistent with or prohibit a distribution by Transocean of its stock in TODCO
from qualifying as a tax-free distribution under Section 355 of the Code. TODCO
also agrees that (i) TODCO has no intentions of causing its wholly owned
subsidiary, THE Offshore Drilling Company, to dispose of the assets it acquired
from R&B Falcon Holdings Inc. in a February 2003 merger of those two companies,
(ii) TODCO will cause THE Offshore Drilling Company to continue without
interruption the business it conducted prior to the February 2003 merger, and
(iii) TODCO has no intention of disposing of the stock of THE Offshore Drilling
Company that it received in the February 2003 merger.
          SECTION 10. General Provisions.
          10.1 Survival of Obligations. The representations, warranties,
covenants and agreements set forth in this Agreement shall be unconditional and
absolute and shall remain in effect without limitation as to time.
          10.2 Expenses. Each Company and its affiliates shall bear their own
expenses incurred in connection with preparation of Tax Returns, Tax Contests,
and other matters related to Taxes under the provisions of this Agreement.
          10.3 Breach of Agreement. A breach of this Agreement shall be treated
as a breach of an Ancillary Agreement within the meaning of Sections 3.3(c) or
3.4(c), as appropriate, of the Master Separation Agreement.
          10.4 Disputes. The procedures for discussion, negotiation and
arbitration set forth in Article VI of the Master Separation Agreement shall
apply to all disputes, controversies or claims (whether sounding in contract,
tort or otherwise) that may rise out of or relate to, or arise under or in
connection with this Agreement.
          10.5 Notices. All notices and other communications hereunder shall be
in writing and shall be delivered in person, by telecopy, by express or
overnight mail delivered by a nationally recognized air courier (delivery
charges prepaid), or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties as follows:
(a) If to Holdings to:
Robert W. Kemp
Assistant Vice President, Tax
Transocean Offshore Deepwater Drilling, Inc.
4 Greenway Plaza, Suite 800
Houston, Texas 77046
(b) If to TODCO to:
T. Scott O’Keefe
Executive Vice President, Finance and Administration
TODCO
2000 W. Sam Houston Parkway South, Suite 800
Houston, Texas 77042

-26-



--------------------------------------------------------------------------------



 



or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person shall be deemed effective on
delivery or when delivery is refused. Any notice or communication sent by
telecopy or by air courier shall be deemed effective on the first business day
at the place at which such notice or communication is received following the day
on which such notice or communication was sent.
          10.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement. The Agreement may be
delivered by facsimile transmission of a signed copy thereof.
          10.7 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon the parties hereto and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except with respect to a merger of a party, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
party hereto without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed; provided, however, that
Holdings and TODCO may assign their respective rights, interests, duties,
liabilities and obligations under this Agreement to any other member of their
Group, but such assignment shall not relieve Holdings or TODCO, as the assignor,
of its obligations hereunder.
          10.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          10.9 Amendment. This Agreement may not be amended or modified in any
respect except by a written agreement signed by all of the parties hereto.
          10.10 Effective Time. This Agreement shall become effective on the
Effective Date.
          10.11 Change in Law. Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.
          10.12 Authorization, Etc. Each of the parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding

-27-



--------------------------------------------------------------------------------



 



obligation of each such party and that the execution, deliver and performance of
this Agreement by such party does not contravene or conflict with any provision
of law or of its charter or bylaws or any agreement, instrument or order binding
such party.
          10.13 No Third Party Beneficiaries. Except as provided in Sections 3.3
and 3.4 of the Master Separation Agreement, this Agreement is solely for the
benefit of Transocean, Holdings, TODCO and their Subsidiaries and is not
intended to confer upon any other person any rights or remedies hereunder.

-28-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by the respective officers as of the date set forth above.

                      TRANSOCEAN HOLDINGS INC.    
 
               
 
      By:   /s/ Robert W. Kemp
 
   
 
      Name:   Robert W. Kemp    
 
      Title:   Assistant Vice President, Tax    
 
                    TODCO    
 
               
 
      By:   /s/ T. Scott O’Keefe
 
   
 
      Name:   T. Scott O’Keefe    
 
      Title:   Executive Vice President,    
 
          Finance and Administration    

-29-



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Applicable Discount Rates

         
2004
    0.80  
2005
    0.70  
2006
    0.70  
2007
    0.80  
2008
    0.80  
2009
    0.85  
2010
    0.90  
2011
    0.95  
2012
    0.95  
2013 and later years
    1.00  

-30-



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
TODCO Tax Group
Cliffs Drilling (Barbados) Holdings SRL
Cliffs Drilling (Barbados) SRL
Cliffs Drilling Company
Cliffs Drilling de Venezuela, S.A.
Cliffs Drilling Trinidad L.L.C.
Cliffs Drilling Trinidad Offshore Limited
Perforaciones Falrig de Venezuela C.A.
Servicos Integrados Petroleros C.C.I., S.A.
Servicios TODCO, de RL de C.V.
THE Offshore Drilling Company
TODCO
TODCO Management Services, Inc. LLC
TODCO Mexico, Inc.
TODCO Trinidad Ltd.

-31-



--------------------------------------------------------------------------------



 



SCHEDULE 1.3
Transocean Tax Group
Aguas Profundas Limitada
Arcade Drilling AS
Asie Sonat Offshore Sdn Bhd
Cariba Ships Corporation N.V.
Caspian Sea Ventures International, Ltd.
Cliffs Drilling do Brasil Servicos de Petroleo S/C Ltda.
DeepVision LLC
Deepwater Drilling II L.L.C.
Deepwater Drilling L.L.C.
Falcon Atlantic Ltd.
Hellerup Finance International
International Chandlers Inc.
NRB Drilling Services Limited
Overseas Drilling Limited
P.T. Hitek Nusantara Offshore Drilling
PT Transocean Indonesia
R&B Falcon (A) Pty Ltd.
R&B Falcon (Caledonia) Limited
R&B Falcon (Ireland) Limited
R&B Falcon (M) Sdn. Berhad
R&B Falcon (U.K.) Limited
R&B Falcon B.V.
R&B Falcon Canada Co.
R&B Falcon Deepwater (UK) Limited
R&B Falcon Drilling (International & Deepwater) Inc. LLC
R&B Falcon Drilling Co. LLC
R&B Falcon Drilling do Brasil Ltda.
R&B Falcon Drilling Limited, LLC
R&B Falcon Exploration Co. LLC
R&B Falcon International Energy Services B.V.
R&B Falcon Offshore Limited, LLC
R&B Falcon, Inc. LLC
RB Anton Ltd.
RB Astrid Ltd.
RB Mediterranean Ltd.
RBF (Nigeria) Limited
RBF Drilling Co. LLC
RBF Drilling Services, Inc. LLC
RBF Exploration LLC
RBF Finance Co.
RBF Rig Corporation LLC
RBF Servicos Angola, Limitada
Reading & Bates — Demaga Perfuracoes Ltda.

-32-



--------------------------------------------------------------------------------



 



 
Reading & Bates Coal Co. LLC
SDS Offshore Ltd.
Sedco Forex Canada Ltd.
Sedco Forex Corporation
Sedco Forex Holdings Limited
Sedco Forex International Drilling, Inc.
Sedco Forex International Services, S.A.
Sedco Forex International, Inc.
Sedco Forex of Nigeria Limited
Sedco Forex Offshore International N.V.
Sedco Forex Technical Services, Inc.
Sedco Forex Technology, Inc.
Sedneth Panama, S.A.
Sefora Maritime Limited
Services Petroliers Sedco Forex
Shore Services, LLC
Sonat Brasocean Servicos De Perfuracoes Ltda.
Sonat Offshore do Brasil Perfuracoes Maritimas Ltda.
Sonat Offshore SA
TI International S. de R.L. de C.V.
Transocean Alaskan Ventures Inc.
Transocean Brasil Ltda.
Transocean Deepwater Frontier Limited
Transocean Deepwater Pathfinder Limited
Transocean Discoverer 534 LLC
Transocean Drilling (Nigeria) Ltd.
Transocean Drilling (U.S.A.) Inc.
Transocean Drilling Ltd.
Transocean Drilling Services Inc.
Transocean Drilling Sdn. Bhd.
Transocean Enterprise Inc.
Transocean Holdings Inc.
Transocean I AS
Transocean Inc.
Transocean International Drilling Inc.
Transocean International Drilling Limited
Transocean International Resources, Ltd.
Transocean Investmentivos Ltda.
Transocean Investments S.à.r.l.
Transocean Jupiter LLC
Transocean Management Inc.
Transocean Mediterranean LLC
Transocean Offshore (Cayman) Inc.
Transocean Offshore (North Sea) Ltd.
Transocean Offshore (U.K.) Inc.
Transocean Offshore Caribbean Sea, L.L.C.

-33-



--------------------------------------------------------------------------------



 



 
Transocean Offshore D.V. Inc.
Transocean Offshore Deepwater Drilling Inc.
Transocean Offshore Drilling Ltd.
Transocean Offshore Drilling Services LLC
Transocean Offshore Europe Limited
Transocean Offshore Holdings ApS
Transocean Offshore International Ltd.
Transocean Offshore International Ventures Limited
Transocean Offshore Limited
Transocean Offshore Nigeria Ltd.
Transocean Offshore Norway Inc.
Transocean Offshore Services Ltd.
Transocean Offshore USA Inc.
Transocean Offshore Ventures Inc.
Transocean Richardson LLC
Transocean Sedco Forex Brasil Ltda.
Transocean Sedco Forex Ventures Limited
Transocean Services AS
Transocean Services UK Ltd.
Transocean Seven Seas LLC
Transocean Sino Ltd.
Transocean Support Services Limited
Transocean UK Ltd.
Transocean-Nabors Drilling Technology, L.L.C.
Triton Drilling Mexico LLC
Triton Drilling Ltd.
Triton Holdings Limited
Triton Industries, Inc.
Triton Offshore Leasing Services Limited
Wilrig Drilling (Canada) Inc.
Wilrig Offshore (UK) Ltd.

-34-



--------------------------------------------------------------------------------



 



APPENDIX A
Examples Illustrating the Application of Section 4
The following examples illustrate the operation of various provisions of
Section 4 of this Agreement. Each of the examples assumes (i) an income tax rate
of 35%, (ii) that the IPO Closing Date occurred in 2003, and (iii) that TODCO
files a Separate Return with respect to all Taxes in 2004 and later years.
     Example 1. In 2004, TODCO has $100x of gross income, all of which is from
sources outside the United States, and pays $35x of Foreign Income Taxes. TODCO
has no other expenses or deductions in 2004, but has available a $100x net
operating loss (“NOL”) carryforward from 2002. TODCO elects (or Holdings causes
TODCO to elect) to credit, rather than deduct, Foreign Income Taxes paid in
2004. TODCO’s foreign tax credits are, however, subject to full limitation, but
solely because of the existence of the 2002 NOL. The following reflects TODCO’s
2004 liability for Taxes with and without regard to the 2002 NOL:

                      Actual Return   Hypothetical Return     with 2002 NOL  
without 2002 NOL
Gross Income
    100 x     100 x
Deductions
    -0-       -0-  
2002 NOL
    100 x     -0-  
 
               
Pre-Credit Tax Liability
    -0-       35 x
Credits
    -0-       35 x
 
               
Income Tax Liability
    -0-       -0-  

     Pursuant to Section 4.2(b)(i), the 2002 NOL is treated as a Pre-IPO Tax
Asset. Because the 2002 NOL has the effect of reducing Taxes for which TODCO is
liable pursuant to Section 2 (without regard to the 2004 foreign tax credits
that could have otherwise been used), TODCO must pay Holdings pursuant to
Section 4.2(a) an amount equal to the value of the 2002 NOL. Pursuant to 4.2(c),
the value of the 2002 NOL is $35x (viz., 35% x $100x), reduced by the value of
the foreign tax credits that could have been used to similarly reduce TODCO’s
Taxes, but for the existence of the 2002 NOL. Pursuant to clause (x) of the last
sentence of Section 4.2(c), the value of the foreign tax credits is $28x (viz.,
80% x $35x). Accordingly, the value of the 2002 NOL, $35x, is reduced by the
value of the foreign tax credits, $28x, resulting in a $7 payment obligation by
TODCO to Holdings.
     Pursuant to Section 4.2(b)(iv), the 2004 foreign tax credits will
thereafter be treated as a Pre-IPO Tax Asset. Accordingly, if TODCO subsequently
uses those credits on a Tax Return to reduce its Taxes, it must pay Holdings
under Section 4.2(a) an amount equal to the value of those credits. The value of
those credits will be $28x, pursuant to Section 4.2(c)(iii), but subject to
reduction by any Post-IPO Tax that could have

-36-



--------------------------------------------------------------------------------



 



otherwise been used to similarly reduce such Taxes. Similarly, if TODCO uses
only half of those credits (i.e., $17.5x), TODCO must only pay Holdings an
amount equal to the value of half of the credits (i.e., $14x, subject to
reduction by any Post-IPO Tax that could have otherwise been used to similarly
reduce such Taxes).
     Example 2. The facts are the same as in Example 1, except that TODCO elects
(or Holdings causes TODCO to elect) to deduct rather than credit Foreign Income
Taxes paid in 2004. The following reflects TODCO’s 2004 liability for Taxes with
and without regard to the 2002 NOL:

                      Actual Return   Hypothetical Return     with 2002 NOL  
without 2002 NOL
Gross Income
    100 x     100 x
Deductions
    35 x     35 x
2002 NOL
    65 x     -0-  
 
               
Pre-Credit Tax Liability
    -0-       22.75 x
Credits
    -0-       -0-  
 
               
Income Tax Liability
    -0-       22.75 x

     Pursuant to Section 4.2(b)(i), the 2002 NOL is treated as a Pre-IPO Tax
Asset. Because $65x of the 2002 NOL has the effect of reducing Taxes for which
TODCO is liable pursuant to Section 2, TODCO must pay Holdings pursuant to
Section 4.2(a) an amount equal to the value of that portion of the 2002 NOL.
Pursuant to 4.2(c), the value of that portion of the 2002 NOL is $22.75x (viz.,
35% x $65x), reduced by the value of any Post-IPO Tax Asset that could have
otherwise been used to reduce TODCO’s Taxes. Pursuant to the second sentence of
Section 4.2(c), the deduction for Foreign Income Taxes paid in 2004 will be
considered a Tax Asset that could have otherwise been so used, because TODCO
could have credited, rather than deducted, such Foreign Income Taxes but for the
existence of the 2002 NOL. Pursuant to clause (y) of the last sentence of
Section 4.2(c), the value of the such deduction shall equal $18.20x (viz., 80% x
($35x – 35% x $35x)). Accordingly, the value of $65x of the 2002 NOL, $22.75x,
is reduced by the value of the deduction for Foreign Income Taxes paid in 2004,
$18.20x, resulting in a $4.55 payment obligation by TODCO to Holdings.
     Example 3. The facts are the same as in Example 1, except that in 2008
TODCO files (or Holdings causes TODCO to file) an amended Tax Return for 2004 in
which TODCO elects to deduct, rather than credit, Foreign Income Taxes paid in
2004 (i.e., the results in Example 2). Accordingly, TODCO’s obligations under
Section 4.2(a) will be recomputed taking into account the amended Tax Return,
and TODCO and Holdings will make payments between each other pursuant to
Section 5.3 to reflect the adjusted obligation. On these facts, Holdings would
pay TODCO $2.45 (viz. $7 - $4.55).

-37-



--------------------------------------------------------------------------------



 



     The change in the 2004 election, however, also reduces the amount of the
2002 NOL carryforward that is used in 2004. Accordingly, a payment obligation
may arise with respect to the $35x of 2002 NOL carryforward that is carried to
2005 or a later year.
     Example 4. In 2004, TODCO has $100x of gross income and pays no Foreign
Income Taxes. TODCO has no expenses or deductions in 2004, but has available a
$100x NOL carryforward from 2002. The following reflects TODCO’s 2004 liability
for Taxes with and without regard to the 2002 NOL:

                      Actual Return   Hypothetical Return     with 2002 NOL  
without 2002 NOL
Gross Income
    100 x     100 x
Deductions
    -0-       -0-  
2002 NOL
    100 x     -0-  
 
               
Pre-Credit Tax Liability
    -0-       -0-  
Credits
    -0-       -0-  
 
               
Income Tax Liability
    -0-       35 x

     Pursuant to Section 4.2(b)(i), the 2002 NOL is treated as a Pre-IPO Tax
Asset. Because the 2002 NOL has the effect of reducing Taxes for which TODCO is
liable pursuant to Section 2, TODCO must pay Holdings pursuant to Section 4.2(a)
an amount equal to the value of the 2002 NOL. Pursuant to 4.2(c)(i), the value
of the 2002 NOL is $35x (viz., 35% x $100x). Accordingly, TODCO must pay
Holdings $35x.
     In 2005, TODCO generates a $100x NOL. Pursuant to the “provided, however,”
clause of Section 4.2(c), TODCO may not carry back the 2005 NOL to the
hypothetical 2004 Tax Return in order to reduce the value of the 2002 NOL that
was used in 2004.
     Example 5. In 2004, TODCO generates a $100x NOL. In 2005, TODCO has $100x
of gross income and pays no Foreign Income Taxes. TODCO has no expenses or
deductions in 2005, but has available a $100x NOL carryforward from 2002 and a
$100x NOL carryforward from 2004 . The following reflects TODCO’s 2005 liability
for Taxes with and without regard to the 2002 NOL:

                      Actual Return   Hypothetical Return     with 2002 NOL  
without 2002 NOL
Gross Income
    100 x     100 x
Deductions
    -0-       -0-  
2002 NOL
    100 x     -0-  
2004 NOL
    -0-       100 x
 
               
Pre-Credit Tax Liability
    -0-       -0-  
Credits
    -0-       -0-  
 
               
Income Tax Liability
    -0-       -0-  

-38-



--------------------------------------------------------------------------------



 



     Pursuant to Section 4.2(b)(i), the 2002 NOL is treated as a Pre-IPO Tax
Asset. Because the 2002 NOL has the effect of reducing Taxes for which TODCO is
liable pursuant to Section 2 (without regard to the 2004 NOL that could have
otherwise been used), TODCO must pay Holdings pursuant to Section 4.2(a) an
amount equal to the value of the 2002 NOL. Pursuant to 4.2(c), the value of the
2002 NOL is $35x (viz., 35% x $100x), reduced by the value of the 2004 NOL that
could have been used to similarly reduce TODCO’s Taxes, but for the existence of
the 2002 NOL. Pursuant to the general rule of Section 4.2(c)(i), the value of
the 2004 NOL is $35x (viz., 35% x $100x). Accordingly, the value of the 2002
NOL, $35x, is reduced by the value of the 2004 NOL, also $35x, resulting in no
payment obligation by TODCO to Holdings.
     Pursuant to Section 4.2(b)(iv), the 2004 NOL will thereafter be treated in
the same manner as if such NOL had been created on or before the Closing Date.
Accordingly, if TODCO subsequently uses the 2004 NOL on a Tax Return to reduce
its Taxes, it must pay Holdings under Section 4.2(a) an amount equal to the
value of such NOL.
     Example 6. In 2004, TODCO has $100x of gross income from sources outside
the United States, and pays $35x of Foreign Income Taxes. TODCO also has $100 of
gross income from sources within the United States and a $100 deduction from
sources outside the United States. TODCO has no other expenses or deductions in
2004, but has available a $100x NOL carryforward from 2002. TODCO elects (or
Holdings causes TODCO to elect) to credit, rather than deduct, Foreign Income
Taxes paid in 2004. TODCO’s foreign tax credits are, however, subject to full
limitation, NOT solely because of the existence of the 2002 NOL, but also
because of the $100 deduction from sources outside the United States. The
following reflects TODCO’s 2004 liability for Taxes with and without regard to
the 2002 NOL:

                      Actual Return   Hypothetical Return     with 2002 NOL  
without 2002 NOL
Gross Income (US Source)
    100 x     100 x
Gross Income (Foreign Source)
    100 x     100 x
Deductions (US Source)
    -0-       -0-  
Deductions (Foreign Source)
    100 x     100 x
2002 NOL
    100 x     -0-  
 
               
Pre-Credit Tax Liability
    -0-       35 x
Credits
    -0-       -0-  
 
               
Income Tax Liability
    -0-       35 x

     Pursuant to Section 4.2(b)(i), the 2002 NOL is treated as a Pre-IPO Tax
Asset. Because the 2002 NOL has the effect of reducing Taxes for which TODCO is
liable pursuant to Section 2 (without regard to the 2004 foreign tax credits),
TODCO must pay

-39-



--------------------------------------------------------------------------------



 



Holdings pursuant to Section 4.2(a) an amount equal to the value of the 2002
NOL. Pursuant to 4.2(c), the value of the 2002 NOL is $35x (viz., 35% x $100x),
reduced by the value of the foreign tax credits that could have been used to
similarly reduce TODCO’s Taxes, but for the existence of the 2002 NOL. Because
the foreign tax credits could not have been used even without the existence of
the 2002 NOL, there is no reduction in the value of the 2002 NOL. Accordingly,
there is a $35 payment obligation by TODCO to Holdings. The foreign tax credits
continue to be a Post-IPO Tax Asset.
     Example 7. As of January 30, 2006, TODCO and its Subsidiaries,
collectively, have the following Tax Assets:

  •   a $1,000x NOL carryforward from 2002,     •   a $100x foreign tax credit
carryforward from 2002, and     •   a $100x foreign tax credit carryforward from
2004 that is treated as a Pre-IPO Tax Asset by reason of Section 4.2(b)(iv) with
a value of $80x pursuant to Section 4.2(c)(iii).

     On January 31, 2006, TODCO disposes of 30% of the stock of one its
Subsidiaries (“Subsidiary A”). As a result of such disposition, Subsidiary A
immediately thereafter ceases to join in the filing of a Federal Income Tax
Return that is filed on a consolidated basis by TODCO and its eligible
Subsidiaries (the “Deconsolidation”). Under the relevant Tax Law, Subsidiary A
will be allowed to carry forward and deduct or credit, as applicable, on a Tax
Return filed with respect to a Tax Year, or portion thereof, beginning after the
day of Deconsolidation the following Tax Assets: (1) $200x of the 2002 NOL
carryforward, (2) $20x of the 2002 foreign tax credit carryforward, and (3) $20x
of the 2004 foreign tax credit carryforward. On May 31, 2006, 51% of the TODCO
stock is acquired by a corporation unrelated to Holdings.
     As a result of the Deconsolidation, the TODCO Tax Group will, pursuant to
Section 4.2(g), be deemed to have used those Tax Assets attributable to
Subsidiary A: (1) $200x of the 2002 NOL carryforward, (2) $20x of the 2002
foreign tax credit carryforward, and (3) $20x of the 2004 foreign tax credit
carryforward. The value of these deemed used Tax Assets is determined as
follows:

  •   The value of $200x of the 2002 NOL carryforward will equal $70x (viz., 35%
x $200), pursuant to Section 4.2(c)(i) and the penultimate sentence of
Section 4.2(g).     •   The value of $20x of the 2002 foreign tax credit
carryforward will equal $7x (viz., 35% x $20), pursuant to Section 4.2(c)(i) and
the last sentence of Section 4.2(g).     •   The value of $20x of the 2004
foreign tax credit carryforward will equal $16x (viz., 20/100 x $80x), pursuant
to Section 4.2(c)(iii) and the penultimate sentence of Section 4.2(g).

-40-



--------------------------------------------------------------------------------



 



     The Applicable Discount Rate for 2006 is 0.70. Accordingly, TODCO will be
obligated to pay Holdings $65.1x (viz., ($70x + $7x + $16x) x 0.70), pursuant to
Sections 4.2(a) and (g). Such payment will be due 30 days after January 30,
2006, pursuant to Section 5.2(c)(iii). This payment is due without regard to
whether any member of the TODCO Tax Group actually uses such Tax Assets.
     As a result of the acquisition of 51% of the stock of TODCO by a
corporation unrelated to Holdings, the remaining members of the TODCO Tax Group
will, pursuant to Section 4.2(f), be deemed to have used: (1) the remaining
$800x of the 2002 NOL carryforward, (2) the remaining $80x of the 2002 foreign
tax credit carryforward, and (3) the remaining $80x of the 2004 foreign tax
credit carryforward. Pursuant to Section 4.2(h)(i), TODCO will not be deemed to
have again used the Pre-IPO Tax Assets deemed used on January 30, 2006 pursuant
to Section 4.2(g). The value of these deemed used Tax Assets is determined as
follows:

  •   The value of the remaining $800x of the 2002 NOL carryforward will equal
$280x (viz., 35% x $800), pursuant to Section 4.2(c)(i) and the penultimate
sentence of Section 4.2(f).     •   The value of the remaining $80x of the 2002
foreign tax credit carryforward will equal $28x (viz., 35% x $80), pursuant to
Section 4.2(c)(i) and the last sentence of Section 4.2(f).     •   The value of
the remaining $80x of the 2004 foreign tax credit carryforward will equal $64x
(viz., 80/100 x $80x), pursuant to Section 4.2(c)(iii) and the penultimate
sentence of Section 4.2(g).

     The Applicable Discount Rate for 2006 is 0.70. Accordingly, TODCO will be
obligated to pay Holdings $260.4x (viz., ($280x + $28x + $64x) x 0.70), pursuant
to Sections 4.2(a) and (f). Such payment will be due 30 days after May 30, 2006,
pursuant to Section 5.2(c)(iii). This payment is due without regard to whether
any member of the TODCO Tax Group actually uses such Tax Assets.
     Example 8. In 2007, TODCO utilizes Louisiana net operating losses of $100x
that were carried forward from the 2000 Tax Year. Assume the highest statutory
corporate income tax rate in Louisiana for 2007 is 8%.
     Pursuant to Section 4.2(b)(i), the 2000 Louisiana net operating losses are
treated as Pre-IPO Tax Assets. Pursuant to Section 4.2(c)(i), the value of these
Pre-IPO Tax Assets is $8x (viz, $100x x 8%, the highest statutory tax rate
applicable under Louisiana law). However, pursuant to Section 4.2(h)(iv), this
value is reduced by $2.8x (viz., $8x x 35%, the highest statutory tax rate
applicable under Section 11 of the Code).
     Accordingly, the value of the $100x of Tax Year 2000 Louisiana net
operating losses utilized in Tax Year 2007 is $5.2x and results in a payment
obligation of such amount by TODCO to Holdings:

-41-



--------------------------------------------------------------------------------



 



         
Pre-IPO Tax Asset Utilized
    100 x
Multiplied by Section 4.2(c)(i) tax rate
    8 %
 
       
Section 4.2(c)(i) Value
    8 x
 
       
Section 4.2(h)(5) reduction ($8x x 35%)
    (2.8 x)
 
       
Payment Obligation by TODCO to Holdings
    5.2 x

     Example 9. In 2007, Transocean stock options described in Section 4.4 are
exercised which result in tax deductions of $20x for TODCO. Assume TODCO has
taxable income for 2007 of $200x, before considering any deductions for
Transocean stock options described in Section 4.4 or utilization of any net
operating loss or other carryovers.
     Pursuant to Section 4.4, TODCO has a payment obligation to Holdings with
respect to such stock option exercises equal to $3.85x, as detailed below.

         
Section 4.4 Stock Option Deduction
    20 x
Multiplied by Section 4.4 Pre-IPO Tax Asset Percentage
    55 %
 
       
Amount Treated as a Section 4.2 Pre-IPO Tax Asset
    11 x
 
       
Multiplied by Section 4.2(c)(i) Highest Statutory Tax Rate
    35 %
 
       
Section 4.2(c)(i) Value
    3.85 x

     Example 10. Assume the stock option deductions in Example 9 result in
payroll Taxes described in Section 2.5(f) of $1.0x. Pursuant to Section 2.5(f),
funding of payroll Taxes is an obligation of Holdings. However, Holdings’s
payment of this payroll Tax results in a Tax deduction to TODCO equal to $1.0x.
Pursuant to Section 4.4, TODCO has an additional payment obligation to Holdings
equal to the product of 55% (Section 4.4 Pre-IPO Tax Asset percentage) x $1.0x
(payroll deduction) x 35% (the highest statutory tax rate under Code
Section 11). TODCO thus has an additional payment obligation to Holdings of
$0.1925x. Pursuant to Sections 3.2(a) and (b)(i), Holdings or another Transocean
affiliate will issue the applicable IRS Forms W-2 or 1099 to the persons
exercising the stock options.
     Example 11. Assume the same facts as in Example 9, except that TODCO has a
net loss of $80x for Tax Year 2007 before considering any deductions for
Transocean stock options described in Section 4.4 or utilization of any net
operating loss or other carryovers. Thus, TODCO has a total net operating loss
for the year of $100x after taking into account the Section 4.4 stock option
deductions of $20x.

-42-



--------------------------------------------------------------------------------



 



     The same $11x of stock options deductions is treated as a Pre-IPO Tax Asset
(and the value remains at $3.85x), but the payment obligation by TODCO to
Holdings is deferred until actual use. The remaining $89x of TODCO’s 2007 net
loss is a Post-IPO Tax Asset.
     Example 12. Assume the same facts as in Example 11. Also assume that TODCO
generates taxable income in 2008, 2009 and 2010 as detailed below. Further
assume that there are no other Post-IPO Tax Assets or Section 4.4 stock option
deductions in these years, but that there are Pre-IPO net operating losses as
outlined below. Lastly, assume that there are no Code Section 382 limitations
for any year nor any other Pre-IPO Tax Assets other than the net operating loss
carryovers listed below.

                          Pre-IPO Net Operating Losses:     Taxable Income in
Post-IPO Years Year     Amount       Year       Amount  
2000
    100x       2008       300x  
2001
    150x       2009       200x  
2002
    200x       2010       300x  
2003
    150x                  
 
   
 
                 
Total
    600x                  

     For Tax Year 2008, TODCO utilizes on its Tax Return $300x of Pre-IPO net
operating loss carryovers: $100x from Tax Year 2000, $150x from Tax Year 2001,
and $50x from Tax Year 2002.
     Pursuant to Section 4.2(c), the value of the Pre-IPO net operating losses
utilized in Tax Year 2008 is as follows:

         
Pre-IPO Net Operating Losses Utilized
    300 x
Multiplied by Section 4.2(c)(i) Highest Statutory Tax Rate
    35 %
 
       
Preliminary Value
    105 x
 
       
Section 4.2(c)(iii) Reduction ($89x x 35%)
    (31.15 x)
 
       
TODCO payment obligation to Holdings
    73.85 x

     Pursuant to Section 4.2(b)(iv), $89x of the 2007 net operating loss is
treated as a Pre-IPO Tax Asset for 2009 and later years.
     For Tax Year 2009, TODCO utilizes on its Tax Return $200x of Pre-IPO net
operating loss carryovers: $150x from Tax Year 2002 and $50x from Tax Year 2003.
     Pursuant to Section 4.2(c), the value of the Pre-IPO net operating losses
utilized in Tax Year 2009 is as follows:

-43-



--------------------------------------------------------------------------------



 



         
Pre-IPO Net Operating Losses Utilized
    200 x
Multiplied by Section 4.2(c)(i) Highest Statutory Tax Rate
    35 %
 
       
TODCO payment obligation to Holdings
    70 x

     For Tax Year 2010, TODCO utilizes on its Tax Return $100x of Pre-IPO net
operating loss carryovers from 2003. TODCO also utilizes $100x of net operating
loss carryovers from Tax Year 2007, $89x of which is treated as a Pre-IPO Tax
Assets pursuant to Section 4.2(b)(iv). The remaining $11 million of the net
operating loss carryover from Tax Year 2007 is treated as a Pre-IPO Tax Asset
pursuant to Section 4.4.
     TODCO’s payment obligation to Holdings for Tax Year 2010 is computed as
follows:

         
2003 Net Operating Loss Utilized
    100 x
2007 Net Operating Loss Utilized
    89 x
Section 4.4 Pre-IPO Tax Asset
    11 x
 
       
Total Pre-IPO Tax Asset Usage
    200 x
Multiplied by Section 4.2(c)(i) Highest Statutory Tax Rate
    35 %
 
       
TODCO payment obligation to Holdings
    70 x

     Example 13. Assume the same facts as in example 12 except that, on
December 31, 2008, 51% of the TODCO stock is acquired by a corporation unrelated
to Holdings. Pursuant to Section 4.2(f), TODCO has a payment obligation to
Holdings with respect to the following Pre-IPO Tax Assets:

         
2002 Net Operating Loss
    150 x
2003 Net Operating Loss
    150 x
2007 Net Operating Loss
    89 x
 
       
Total Pre-IPO Tax Asset
    389 x
Multiplied by Section 4.2(c)(i) Highest Statutory Tax Rate
    35 %
 
       
Value of Unutilized Pre-IPO Tax Assets
    136.15 x
Multiplied by Applicable Discount Rate
    0.80  
 
       
TODCO payment obligation to Holdings
    108.92 x

     The $11x of Section 4.4 Pre-IPO Tax Assets are not subject to the
Section 4.2(f) change of control payment or the Section 4.2(g) deconsolidation
payment. However, this amount does remain subject, following the change of
control, to the general payment provisions of Sections 4.2 and 5 based upon
actual use. Additionally, any Transocean

-44-



--------------------------------------------------------------------------------



 



stock options exercised after the change of control which are subject to
Section 4.4 remain subject to the payment obligation outlined in Sections 4.2
and 5 based upon actual use.
     Example 14. At the beginning of Tax Year 2009, there remains $100 million
in unutilized Pre-IPO Tax Assets. For Tax Year 2009, TODCO utilizes $97 million
in Pre-IPO Tax Assets, leaving $3 million in unutilized Pre-IPO Tax Assets at
December 31, 2009. Pursuant to Section 3.2(b)(ii), because the unutilized
Pre-IPO Tax Assets exceeded $5 million at some time during 2009, Holdings
retains the rights specified in Section 3.2(b)(ii) with respect to TODCO’s Tax
Returns for 2009.

-45-